July 16, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
  PAMELA Y. KELLEY, ARTHUR LEE KELLEY, CLARA BROOKS, AND
                 GARY L. LEONARD, Appellants

NO. 14-14-00686-CV                           V.

                          LAVEARN IVEY, Appellee
                      ________________________________

      This cause, an appeal from the “Order Granting Plaintiff’s Application for
Temporary Injunction,” signed August 18, 2014, was heard on the transcript of the
record. We have inspected the record and find no error in the order. We order the
“Order Granting Plaintiff’s Application for Temporary Injunction” of the court
below AFFIRMED.

     We order appellants, Pamela Y. Kelley, Arthur Lee Kelley, Clara Brooks,
and Gary L. Leonard, jointly and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.